Citation Nr: 1146726	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for disc herniation protrusion at L5-S1 with lumbar radiculopathy prior to January 29, 2007.

2.  Entitlement to an initial rating in excess of 40 percent for disc herniation protrusion at L5-S1 with lumbar radiculopathy on or after January 29, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to June 2001 and from May 2004 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for disc herniation protrustion of L5-S1 with lumbar radiculopathy and assigned a 10 percent disability evaluation effective from December 13, 2004, and a 40 percent evaluation effective from January 29, 2007.  The Veteran appealed that decision seeking higher initial evaluations.   

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, the undersigned afforded the Veteran a period of 60 days to submit additional evidence.  See 38 C.F.R. § 20.1304.  Within the 60 day period, the Veteran submitted copies of private treatment records dated in March 2004 and from April 2004 to August 2008.  She also submitted a waiver of the RO's initial consideration of the additional evidence.  The Board has accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, it appears that there are additional treatment records that have not been associated with the claims file.  In particular, the March 2011 VA examiner noted that the Veteran continued to have physical therapy.  The Veteran also testified during her September 2011 hearing that her back pain and radiculopathy had worsened over the past few years and indicated that surgery had been recommended approximately one and a half to two and a half years earlier.  She stated that she would submit treatment from the previous three years.  The Veteran did submit private treatment records following the hearing; however, the claims file still does not contain any treatment records dated after August 2008.  As such, it is unclear as to whether there may be outstanding medical evidence dated during the previous three years.  Therefore, the RO should request that the Veteran provide the necessary identifying information and authorization to obtain any and all treatment records pertaining to the Veteran's back disability dated after August 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected back disability and associated radiculopathy.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for any treatment records dated after August 2008, including physical therapy notes.

The RO should also obtain any outstanding VA medical records.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination to ascertain the current severity and manifestations of her disability.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


